DETAILED ACTION
This Action is a response to the filing received 31 July 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 September 2020 and 28 September 2021 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: test point configuration system, execution system, tracing system, rule application system and verification output generator in claim 1; variable value tracing system in claim 2; rule generation and annotation component in claim 3; conversion user input mechanism in claim 8; and reference conversion system in claim 9. Some of these limitations are additionally found in claim 20.
Examiner notes that none of system, generator or component define particular structure. A system1 may be a regularly interacting or interdependent items forming a unified whole; a component2 may be a constituent part; and a mechanism3 may be a piece of machinery or a process, technique or system for achieving a result.
The Specification does not provide a particular definition for any of the identified limitations. Instead, each are described as comprising one or more constituent elements, wherein none of the elements are described themselves with particular form or structure. For example: 
Execution system 128 illustratively includes execution logic 144, and running memory 146 (which will contain initial, intermediate, and final variable values 148 that occur when execution logic 144 executes a software implementation). Running memory 146 can include other items 150 as well. In addition, execution system 128 can also include other items 152. Thus, execution system 128 provides an execution environment where reference implementations 122 and implementations under analysis can be executed (Spec. at ¶33).
The foregoing describes the execution system as including execution logic, running memory (which itself comprises variable values), and potentially “other items.” Execution logic may be software; however, hardware processors are sometimes referred to as types of logic or implementations of particular logic. Running memory may refer to the hardware memory or the representation of the values and/or data structures generated by software and stored in memory during the execution thereof. However, the Specification does not set forth the contemplated structure or possibilities regarding the structure of each of these elements, other than to indicate that, for example, “Memory and programs described with respect to FIG. 1 can be deployed in corresponding portions of FIG. 13,” which illustrates a general-purpose computer system.
Others of the identified systems, components and/or mechanisms likewise lack definitions or descriptions of structure in the Specification. Further, any dependent claims depending from the original claims in which each of the above-identified limitations are set forth fail to include more particular language defining specific structure for any of the limitations. Accordingly, elements of claims 1-10 and 20 are interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the absence of more particular descriptions for each of the above-referenced limitations, Examiner is interpreting each system, component and/or mechanism to comprise software, firmware and/or a combination thereof, whether alone or as general-purpose computer hardware with the corresponding software and/or firmware embodied therewith, which when executed performs the various logic algorithms set forth in the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Han et al., U.S. 2010/0242023 A1 (hereinafter “Han”) in view of Testardi, Rich P., U.S. 6,249,882 B1 (hereinafter “Testardi”) and Arnow, David, U.S. 6,434,738 B1 (hereinafter “Arnow”).

Regarding claim 1, Han teaches: A computer system (Han, e.g., ¶¶42-43, disclosing a computer system comprising instructions stored on a computer readable recording medium, locally or remotely stored, and executable by a computer system), comprising: …
an execution system that executes the reference software implementation and that executes a software implementation under analysis (Han, e.g., ¶22, “Results obtained by performing programs are recorded in a log …” and ¶23, “data extractor 110 extracts information on memory access while operating on the original program and the target program …”); 
a tracing system that traces the variable value to be monitored in a running memory used by the reference software implementation during execution to obtain an expected variable value and that traces a running memory, used by the software implementation under analysis, during execution of the software implementation under analysis (Han, e.g., ¶20, “data extractor 110 extracts an access log of a target program to be compared with an original program from a memory used by the program … memory allocation has to be managed when the program is loaded on the memory, and all memory areas used by the program have to be monitored …” See also, e.g., ¶21, “When results are generated after performing the operation, the results are written to a register (or memory) of a processor or to a specific hardware port … register may serve as a storage element for recording temporary values of the operation … a process of writing a value corresponding to the port I/O may be regarded as a process of writing an operation result to the memory. Results obtained by performing programs are recorded in a log …” See also, e.g., ¶¶23-24, “data extractor 110 extracts information on memory access while operating the original program and the target program … In the plagiarism detection apparatus according to an embodiment of the present invention, only values are used as comparison data. However, in another embodiment, ‘Read/Write’, ‘Address’, and ‘Value’ described in Table 2 may all be used in the determination …” Examiner’s note: recording all memory accesses and outputting them to a log is considered consistent with tracing the memory values. Per Han, the result(s) generated after each operation executed by a processor results in a register and/or memory; each is representative of a variable, whether that variable be specifically declared or temporarily generated as a result of the operation. That a stakeholder may select one or more specific variables for tracking and/or result comparison is disclosed below with reference at least to Testardi); …
a rule application system that generates a comparison result indicative of whether [a set of target program memory-stored values] appears in the copy of the running memory used by the software implementation under analysis; and a verification output generator that generates a verification output indicative of whether the software implementation under analysis corresponds to the reference software implementation, based on the comparison result, the verification output including a message indicative of whether the expected variable value appears in the running memory used by the software implementation under analysis (Han, e.g., ¶41, “data extractor 110 extracts an access log of an original program and an access log of a target program … similarity calculator 130 calculates a similarity value mp that indicates a level of coincidence between S1 and S2 (step 820). The discontinuity calculator 140 calculates a discontinuity value M … According to the similarity value mp calculated by the similarity calculator 130 or the discontinuity value M calculated by the discontinuity calculator 140, the plagiarism determining unit 150 determines whether the target program is plagiarized (step S840). If the similarity value mp is  greater than a predetermined first reference value [and/or] … the discontinuity value M is less than a predetermined second reference value, the plagiarism determining unit 150 determines that the target program is plagiarized.” Examiner’s note: the rule applied herein is whether the similarity and/or discontinuity values of the target program as compared to a reference program exceed and/or fail to meet certain thresholds. The verification output generator is the plagiarism determining unit, which outputs a result of plagiarized or not plagiarized based on the result of the rule as applied to the pair of programs, indicating either verification or not verification that the target program is not plagiarized (i.e. not the same as the reference program), and is indicative of whether a series of expected memory values are or are not present in the target program as compared to those generated by the reference program).
	Han does not more particularly teach a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored. However, Testardi does teach: a test point configuration system that displays a reference software implementation for user annotation and detects a user input annotating a portion of the reference software implementation as a variable value to be monitored (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 6:16-25, “test manager 108 includes interpreter 110 for determining the test sequences to be performed from the test command and directives extracted from source code files 118 by test extractor 106 …”, 7:5-10, “preferred syntax of test directives, element 204 extracts all lines associated with the requested test as indicated by a marker token (a unique string used to identify test directives within comment fields)” and 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results … test executive (debugger tool) is directed to display present values of identified variables through the supported test directives of the test manager …”) for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, e.g., 4:9-5:20, 6:46-8:14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han to provide for a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored because the disclosure of Testardi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the presence of a particular variable value in memory to provide for a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, Id.).
Han in view of Testardi does not more particularly each that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears. However, Arnow does teach: [a rule application system that generates a comparison result indicative of] whether the expected variable value appears [in the copy of the running memory used by the software implementation under analysis] (Arnow, e.g., 33-47, “instructor may specify that the server system should test, for example, an exist status code or a standard output. If the instructor clicks on the exit code check box 8200, the instructor must also supply the value that the concatenated program must produce when correct … Alternatively (or additionally), the instructor may input the expected output … server system tests the output of the concatenated program against the output specified …” and 10:6-17, “a student may be provided with hints and/or error messages if the student’s solution to the exercise is not correct …”); and
… the verification output including a message indicative of whether the expected variable value appears [in the target program] (Arnow, e.g., 10:6-17, “a student may be provided with hints and/or error messages if the student’s solution to the exercise is not correct …”) for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, e.g., 4:12-7:2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi to provide that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears because the disclosure of Arnow shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a software implementation under analysis with respect to one or more reference implementations to provide that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, Id.).

Claim 11 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Han further teaches: A computer implemented method (Han, e.g., Abs., “An apparatus and method for detecting program plagiarism through memory access log analysis …”), comprising: [[[the operative steps performed by the system of claim 1]]].
Regarding claim 2, the rejection of claim 1 is incorporated, and Han further teaches: wherein the tracing system comprises: a variable value tracing system configured to copy the running memory used by the reference software implementation during execution of the reference software implementation (Han, e.g., ¶21, “When results are generated after performing the operation, the results are written to a register (or memory) of a processor or to a specific hardware port … register may serve as a storage element for recording temporary values of the operation … a process of writing a value corresponding to the port I/O may be regarded as a process of writing an operation result to the memory. Results obtained by performing programs are recorded in a log …” See also, e.g., ¶¶23-24, “data extractor 110 extracts information on memory access while operating the original program and the target program …”).

Regarding claim 3, the rejection of claim 1 is incorporated, but Han does not more particularly teach a rule generation and annotation component configured to annotate the reference software implementation with a rule. However, Testardi does teach: wherein the test point configuration system comprises: a rule generation and annotation component configured to … annotate the reference software implementation with the rule (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results …” Examiner’s note: comparison against an expected result comprises a rule applying a logical operator (i.e., var x == value y or var x != value y)) for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, e.g., 4:9-5:20, 6:46-8:14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han to provide for a rule generation and annotation component configured to annotate the reference software implementation with a rule because the disclosure of Testardi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the presence of a particular variable value in memory to provide for a rule generation and annotation component configured to annotate the reference software implementation with a rule for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, Id.).
Han in view of Testardi does not more particularly teach that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution. However, Arnow does teach: wherein the test point configuration system comprises: a rule generation and annotation component configured to detect a user input identifying a rule that applies a logical operator to one or more variable values generated in the running memory used by the reference software implementation during execution of the reference software implementation (Arnow, e.g., 9:33-47, “instructor may specify that the server system should test, for example, an exit status code or a standard output. If the instructor clicks on the exit code check box 8200, the instructor must also supply the value that the concatenated program must produce when correct … Alternatively (or additionally), the instructor may input the expected output … server system tests the output of the concatenated program against the output specified …” Examiner’s note: comparison against an expected result comprises a rule applying a logical operator (i.e., var x == value y or var x != value y). Arnow is cited to support that user input may specifically specify a rule regarding one or more expected outputs (i.e., variables containing results in at least some examples)) for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, e.g., 4:12-7:2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi to provide that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution because the disclosure of Arnow shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a software implementation under analysis with respect to one or more reference implementations to provide that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, Id.).

Regarding claim 4, the rejection of claim 3 is incorporated, and Han further teaches: wherein the tracing system is configured to trace the one or more variable values in the running memory used by the reference software application during execution of the reference software implementation to obtain an expected rule result (Han, e.g., ¶21, “When results are generated after performing the operation, the results are written to a register (or memory) of a processor or to a specific hardware port … register may serve as a storage element for recording temporary values of the operation … a process of writing a value corresponding to the port I/O may be regarded as a process of writing an operation result to the memory. Results obtained by performing programs are recorded in a log …” See also, e.g., ¶¶23-24, “data extractor 110 extracts information on memory access while operating the original program and the target program …”).

Regarding claim 5, the rejection of claim 4 is incorporated, and Han further teaches: wherein the rule application system is configured to apply the rule to variable values in the running memory used by the software implementation under analysis to obtain a rule result under analysis, and generate a comparison result indicative of whether the expected rule result matches the rule result under analysis (Han, e.g., ¶41, “data extractor 110 extracts an access log of an original program and an access log of a target program … similarity calculator 130 calculates a similarity value mp that indicates a level of coincidence between S1 and S2 (step 820). The discontinuity calculator 140 calculates a discontinuity value M … According to the similarity value mp calculated by the similarity calculator 130 or the discontinuity value M calculated by the discontinuity calculator 140, the plagiarism determining unit 150 determines whether the target program is plagiarized (step S840). If the similarity value mp is  greater than a predetermined first reference value [and/or] … the discontinuity value M is less than a predetermined second reference value, the plagiarism determining unit 150 determines that the target program is plagiarized.” Examiner’s note: the rule result under analysis is the result of the comparison indicating whether a series of expected values sufficiently compares to the values generated by the target application, wherein those values comprise one or more values of one or more variables stored in running memory during execution of the target and reference implementations).

Claims 12-15 are rejected for the additional reasons given in the rejections of claims 2-5 above.

Regarding claim 20, Han teaches: A computer system (Han, e.g., ¶¶42-43, disclosing a computer system comprising instructions stored on a computer readable recording medium, locally or remotely stored, and executable by a computer system), comprising: …
an execution system that executes the reference software implementation and that executes a software implementation under analysis (Han, e.g., ¶22, “Results obtained by performing programs are recorded in a log …” and ¶23, “data extractor 110 extracts information on memory access while operating on the original program and the target program …”); 
a tracing system that copies the running memory used by the reference software implementation during execution of the reference software implementation to obtain an expected variable value and that traces a running memory, used by the software implementation under analysis, during execution of the software implementation under analysis (Han, e.g., ¶20, “data extractor 110 extracts an access log of a target program to be compared with an original program from a memory used by the program … memory allocation has to be managed when the program is loaded on the memory, and all memory areas used by the program have to be monitored …” See also, e.g., ¶21, “When results are generated after performing the operation, the results are written to a register (or memory) of a processor or to a specific hardware port … register may serve as a storage element for recording temporary values of the operation … a process of writing a value corresponding to the port I/O may be regarded as a process of writing an operation result to the memory. Results obtained by performing programs are recorded in a log …” See also, e.g., ¶¶23-24, “data extractor 110 extracts information on memory access while operating the original program and the target program … In the plagiarism detection apparatus according to an embodiment of the present invention, only values are used as comparison data. However, in another embodiment, ‘Read/Write’, ‘Address’, and ‘Value’ described in Table 2 may all be used in the determination …” Examiner’s note: recording all memory accesses and outputting them to a log is considered consistent with tracing the memory values. Per Han, the result(s) generated after each operation executed by a processor results in a register and/or memory; each is representative of a variable, whether that variable be specifically declared or temporarily generated as a result of the operation. That a stakeholder may select one or more specific variables for tracking and/or result comparison is disclosed below with reference at least to Testardi); 
a rule application system that generates a comparison result indicative of whether [a set of target program memory-stored values] appears in the copy of the running memory used by the software implementation under analysis; and a verification output generator that generates a verification output indicative of whether the software implementation under analysis corresponds to the reference software implementation, based on the comparison result, the verification output including a message indicative of whether the expected variable value appears in the running memory used by the software implementation under analysis (Han, e.g., ¶41, “data extractor 110 extracts an access log of an original program and an access log of a target program … similarity calculator 130 calculates a similarity value mp that indicates a level of coincidence between S1 and S2 (step 820). The discontinuity calculator 140 calculates a discontinuity value M … According to the similarity value mp calculated by the similarity calculator 130 or the discontinuity value M calculated by the discontinuity calculator 140, the plagiarism determining unit 150 determines whether the target program is plagiarized (step S840). If the similarity value mp is  greater than a predetermined first reference value [and/or] … the discontinuity value M is less than a predetermined second reference value, the plagiarism determining unit 150 determines that the target program is plagiarized.” Examiner’s note: the rule applied herein is whether the similarity and/or discontinuity values of the target program as compared to a reference program exceed and/or fail to meet certain thresholds. The verification output generator is the plagiarism determining unit, which outputs a result of plagiarized or not plagiarized based on the result of the rule as applied to the pair of programs, indicating either verification or not verification that the target program is not plagiarized (i.e. not the same as the reference program), and is indicative of whether a series of expected memory values are or are not present in the target program as compared to those generated by the reference program).
Han does not more particularly teach a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored and a rule generation and annotation component configured to annotate the reference software implementation with a rule. However, Testardi does teach: a test point configuration system that displays a reference software implementation for user annotation and detects a user input annotating a portion of the reference software implementation as a variable value to be monitored (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 6:16-25, “test manager 108 includes interpreter 110 for determining the test sequences to be performed from the test command and directives extracted from source code files 118 by test extractor 106 …”, 7:5-10, “preferred syntax of test directives, element 204 extracts all lines associated with the requested test as indicated by a marker token (a unique string used to identify test directives within comment fields)” and 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results … test executive (debugger tool) is directed to display present values of identified variables through the supported test directives of the test manager …”);
a rule generation and annotation component configured to … and to annotate the reference software implementation with the rule (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results …” Examiner’s note: comparison against an expected result comprises a rule applying a logical operator (i.e., var x == value y or var x != value y)) for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, e.g., 4:9-5:20, 6:46-8:14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han to provide for a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored and a rule generation and annotation component configured to annotate the reference software implementation with a rule because the disclosure of Testardi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the presence of a particular variable value in memory to provide for a test point configuration system displaying a reference software implementation for user annotation that detects user input annotating a portion of the reference software as a variable value to be monitored and a rule generation and annotation component configured to annotate the reference software implementation with a rule for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, Id.).
Han in view of Testardi does not more particularly teach that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears and that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution. However, Arnow does teach: a rule generation and annotation component configured to detect a user input identifying a rule that applies a logical operator to one or more variable values generated in the running memory used by the reference software implementation during execution of the reference software implementation (Arnow, e.g., 33-47, “instructor may specify that the server system should test, for example, an exist status code or a standard output. If the instructor clicks on the exit code check box 8200, the instructor must also supply the value that the concatenated program must produce when correct … Alternatively (or additionally), the instructor may input the expected output … server system tests the output of the concatenated program against the output specified …” Examiner’s note: comparison against an expected result comprises a rule applying a logical operator (i.e., var x == value y or var x != value y). Arnow is cited to support that user input may specifically specify a rule regarding one or more expected outputs (i.e., variables containing results in at least some examples)) …; 
[a rule application system that generates a comparison result indicative of] whether the expected variable value appears [in the copy of the running memory used by the software implementation under analysis] (Arnow, e.g., 33-47, “instructor may specify that the server system should test, for example, an exist status code or a standard output. If the instructor clicks on the exit code check box 8200, the instructor must also supply the value that the concatenated program must produce when correct … Alternatively (or additionally), the instructor may input the expected output … server system tests the output of the concatenated program against the output specified …” and 10:6-17, “a student may be provided with hints and/or error messages if the student’s solution to the exercise is not correct …”); and
… the verification output including a message indicative of whether the expected variable value appears [in the target program] (Arnow, e.g., 10:6-17, “a student may be provided with hints and/or error messages if the student’s solution to the exercise is not correct …”) for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, e.g., 4:12-7:2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi to provide that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears and that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution because the disclosure of Arnow shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a software implementation under analysis with respect to one or more reference implementations to provide that the rule application system generates a comparison result indicating whether the expected variable value appears in the copy of the running memory of the software implementation under analysis, and that the verification output includes a message indicating whether the expected value appears and that the rule generation and annotation component is configured to detect user input identifying that the rule applies a logical operator to one or more variables values generated in the running memory used by the reference software during its execution for the purpose of allowing a user to set up one or more software programming exercises and customize how the correctness and quality of submitted source code implementations are evaluated (Arnow, Id.).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of Testardi and Arnow, and in further view of S. Zougari, M. Tanana and A. Lyhyaoui, "Hybrid assessment method for programming assignments," 2016 4th IEEE International Colloquium on Information Science and Technology (CiSt), 2016, pp. 564-569 (hereinafter “Zougari”).

Regarding claim 6, the rejection of claim 1 is incorporated, and Han further teaches: herein the rule application system is configured to … access an additional expected variable value corresponding to the additional reference software implementation (Han, e.g., ¶41, “data extractor 110 extracts an access log of an original program and an access log of a target program … similarity calculator 130 calculates a similarity value mp that indicates a level of coincidence between S1 and S2 (step 820). The discontinuity calculator 140 calculates a discontinuity value M … According to the similarity value mp calculated by the similarity calculator 130 or the discontinuity value M calculated by the discontinuity calculator 140, the plagiarism determining unit 150 determines whether the target program is plagiarized (step S840). If the similarity value mp is  greater than a predetermined first reference value [and/or] … the discontinuity value M is less than a predetermined second reference value, the plagiarism determining unit 150 determines that the target program is plagiarized.” Examiner’s note: Han discloses a pairwise comparison; however, in at least one embodiment, the method discloses a comparison of a plurality of target programs against a single program (see, e.g., ¶¶37-38); in a variant description of another, a plurality of target programs are compared, without indication as to whether each is a reference (original), each is a target, or a number involved in the comparison. Given that the formula is pairwise, and there is no specific upper bound placed on the number of original and target programs, in combination with the disclosure of Zougari, cited below, that multiple reference solution models can be submitted, a plurality of values comparing a plurality of target programs may be generated in comparison to a plurality of reference programs. Further, as discussed above in the rejection of claim 1, incorporated herein, while Han discloses a comparison of a plurality of memory states including stored variable values, Testardi and Arnow more particularly disclose identification of a variable to be traced for comparison for a particular reference program).
	Han in view of Testardi and Arnow does not more particularly teach that the rule application system is configured to identify an additional reference software implementation against which the software implementation under analysis is to be compared. However, Zougari does teach: wherein the rule application system is configured to identify an additional reference software implementation against which the software implementation under analysis is to be compared (Zougari, e.g., FIG. 2 at p. 567, showing that a solution under analysis may be compared to a plurality of reference solutions) for the purpose of providing a reliable and objective method of assessing learners’ submissions as well as useful feedback to students (Zougari, e.g., § 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi and Arnow to provide that the rule application system is configured to identify an additional reference software implementation against which the software implementation under analysis is to be compared because the disclosure of Zougari shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a software implementation under analysis with respect to one or more reference implementations to provide that the rule application system is configured to identify an additional reference software implementation against which the software implementation under analysis is to be compared for the purpose of providing a reliable and objective method of assessing learners’ submissions as well as useful feedback to students (Zougari, Id.).

Regarding claim 7, the rejection of claim 6 is incorporated, and Han further teaches: wherein the rule application system is further configured to generate an additional comparison result indicative of whether the additional expected variable value appears in the copy of the running memory used by the software implementation under analysis, and generate an output indicative of whether the software implementation under analysis corresponds to the additional reference software implementation, based on the additional comparison result, along with a message indicative of whether the additional expected variable value appears in the copy of the running memory used by the software implementation under analysis (Han, e.g., ¶20, “data extractor 110 extracts an access log of a target program to be compared with an original program from a memory used by the program … memory allocation has to be managed when the program is loaded on the memory, and all memory areas used by the program have to be monitored …” See also, e.g., ¶21, “When results are generated after performing the operation, the results are written to a register (or memory) of a processor or to a specific hardware port … register may serve as a storage element for recording temporary values of the operation … a process of writing a value corresponding to the port I/O may be regarded as a process of writing an operation result to the memory. Results obtained by performing programs are recorded in a log …” See also, e.g., ¶¶23-24, “data extractor 110 extracts information on memory access while operating the original program and the target program … In the plagiarism detection apparatus according to an embodiment of the present invention, only values are used as comparison data. However, in another embodiment, ‘Read/Write’, ‘Address’, and ‘Value’ described in Table 2 may all be used in the determination …” See also, e.g., ¶41, “data extractor 110 extracts an access log of an original program and an access log of a target program … similarity calculator 130 calculates a similarity value mp that indicates a level of coincidence between S1 and S2 (step 820). The discontinuity calculator 140 calculates a discontinuity value M … According to the similarity value mp calculated by the similarity calculator 130 or the discontinuity value M calculated by the discontinuity calculator 140, the plagiarism determining unit 150 determines whether the target program is plagiarized (step S840). If the similarity value mp is  greater than a predetermined first reference value [and/or] … the discontinuity value M is less than a predetermined second reference value, the plagiarism determining unit 150 determines that the target program is plagiarized.” Examiner’s note: as discussed above with respect to the rejections of claims 1 and 6, incorporated herein, this limitation performs the same operations with respect to a second reference program as a first, and is therefore disclosed by citation to the same portions of Han as Han discloses the possibility of performing pairwise comparisons on multiple combinations of original and target programs, and Zougari discloses the provision of a plurality of reference models).

Claims 16-17 are rejected for the additional reasons given in the rejections of claims 6-7 above.

Claims 8-10 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of Testardi and Arnow, and in further view of Kapur et al., U.S. 2015/0039541 A1 (hereinafter “Kapur”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Han in view of Testardi and Arnow does not more particularly teach that the verification output generator is configured to determine whether the software implementation under analysis corresponds to the reference software implementation and, if not, displaying a conversion user input mechanism actuatable to convert the software implementation under analysis to an additional reference software implementation. However, Kapur does teach: wherein the verification output generator is configured to, determine whether the software implementation under analysis corresponds to the reference software implementation, based on the comparison result, and, if not, then displaying a conversion user input mechanism that is actuated to convert the software implementation under analysis to an additional reference software implementation (Kapur, e.g., ¶50, “‘Good’ exemplars 126 … (ii) can be generated by the curriculum designer or (iii) can include previous student submissions from prior administrations of the course (or even hand-picked grading exemplars from a current administration of the course). In some cases or educational domains, initial ‘bad’ exemplars 126 can be provided by the curriculum designer or drawn from student submissions (whether from prior administrations or current exemplars …” See also, e.g., ¶40, “automated coursework evaluation subsystem 121 includes a training/courseware design component 122 and a coursework evaluation component 123. An instructor and/or curriculum designer 202 interacts with the training/courseware design component 122 to establish … a grading rubric (124) and to select related computationally-defined features (124) that are to be used to characterize quality or scoring (e.g., in accordance with criteria and/or performance standards established in the rubric …” and ¶47, “an instructor or curriculum designer 202 may identify certain training examples as exemplars … or good and bad … coursework submissions that have been scored/graded (or that the instructor or curriculum designer may score/grade) …” See also at least Abs. and ¶16, showing that software code submitted in satisfaction of a programming assignment is a submission that may be evaluated pursuant to the exemplars and classifiers disclosed. Examiner’s note: FIG. 4 provides for an iterative process, whereby graded submissions may be identified by the instructor as additional bad or good exemplars (i.e. reference implementations in the case the submissions are source code). FIG. 1 shows that the instructor may interact with the system through an instructor interface comprising a computing workstation; the use of, for example, a “user input mechanism” actuatable by the instructor to provide the instructor the ability mark a student submission as an additional exemplar (reference implementation, whether good or bad) is implicitly and necessarily included in the functioning of a workstation as would be understood to a person having ordinary skill in the art) for the purpose of providing improvement to techniques for machine assessment of coursework in subject matter areas, such as computer programming, that are difficult to automatically evaluate (Kapur, e.g., ¶¶7-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi and Arnow to provide that the verification output generator is configured to determine whether the software implementation under analysis corresponds to the reference software implementation and, if not, displaying a conversion user input mechanism actuatable to convert the software implementation under analysis to an additional reference software implementation because the disclosure of Kapur shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a student submission under analysis, including one comprising software instructions, with respect to one or more reference standards to provide that the verification output generator is configured to determine whether the software implementation under analysis corresponds to the reference software implementation and, if not, displaying a conversion user input mechanism actuatable to convert the software implementation under analysis to an additional reference software implementation for the purpose of providing improvement to techniques for machine assessment of coursework in subject matter areas, such as computer programming, that are difficult to automatically evaluate (Kapur, Id.).

Claim 18 is rejected for the additional reasons given in the rejection of claim 8 above.

Regarding claim 9, the rejection of claim 8 is incorporated, but Han does not more particularly teach a reference conversion system configured to detect user actuation of the conversion user input mechanism and display the software implementation under analysis for user annotation to identify a portion of the software implementation under analysis as an additional variable value to be monitored to obtain an additional reference software implementation. However, Testardi does teach: a reference conversion system configured to detect user actuation of the conversion user input mechanism, and display the software implementation under analysis for user annotation to identify a portion of the software implementation under analysis as an additional variable value to be monitored, to obtain an additional reference software implementation (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 6:16-25, “test manager 108 includes interpreter 110 for determining the test sequences to be performed from the test command and directives extracted from source code files 118 by test extractor 106 …”, 7:5-10, “preferred syntax of test directives, element 204 extracts all lines associated with the requested test as indicated by a marker token (a unique string used to identify test directives within comment fields)” and 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results … test executive (debugger tool) is directed to display present values of identified variables through the supported test directives of the test manager …” Examiner’s note: Kapur, cited above with respect to the rejection of claim 8, incorporated herein, discloses that a user may iteratively define exemplars that are good or bad, based on one or more rubrics and computationally-defined features, and wherein the definitions occur through a user portal. Testardi additionally discloses that the definition of a comparative rule for a reference implementation may include the annotation of a variable value to be monitored) for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, e.g., 4:9-5:20, 6:46-8:14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han to provide for a reference conversion system configured to detect user actuation of the conversion user input mechanism and display the software implementation under analysis for user annotation to identify a portion of the software implementation under analysis as an additional variable value to be monitored to obtain an additional reference software implementation because the disclosure of Testardi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the presence of a particular variable value in memory to provide for a reference conversion system configured to detect user actuation of the conversion user input mechanism and display the software implementation under analysis for user annotation to identify a portion of the software implementation under analysis as an additional variable value to be monitored to obtain an additional reference software implementation for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, Id.).

Regarding claim 10, the rejection of claim 9 is incorporated, but Han does not more particularly teach that the reference conversion system is configured to detect user annotation of the software implementation under analysis. However, Testardi does teach: wherein the reference conversion system is configured to detect user annotation of the software implementation under analysis (Testardi, e.g., 4:39-46, “test sequences are embedded within source code files of the software product as comments within the particular programming language used to implement the program …” See also, e.g., 6:16-25, “test manager 108 includes interpreter 110 for determining the test sequences to be performed from the test command and directives extracted from source code files 118 by test extractor 106 …”, 7:5-10, “preferred syntax of test directives, element 204 extracts all lines associated with the requested test as indicated by a marker token (a unique string used to identify test directives within comment fields)” and 7:23-41, “Output stream capturing of test results further comprises re-direction of the output streams generated by operation of the program under test … for capture into a file and later comparison against expected results … test executive (debugger tool) is directed to display present values of identified variables through the supported test directives of the test manager …”) for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, e.g., 4:9-5:20, 6:46-8:14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han to provide that the reference conversion system is configured to detect user annotation of the software implementation under analysis because the disclosure of Testardi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the presence of a particular variable value in memory to provide that the reference conversion system is configured to detect user annotation of the software implementation under analysis for the purpose of enabling a user to directly embed within source code values one or more test sequence instructions to facilitate black-box and/or white-box testing, including the generation of initial variable values and a determination of whether expected variable values are present (Testardi, Id.).
	Han in view of Testardi and Arnow does not more particularly teach that the reference conversion system is configured to save the additional reference software implementation for comparison against an additional software implementation under analysis. However, Kapur does teach: wherein the reference conversion system is configured to … save the additional reference software implementation for comparison against an additional software implementation under analysis (Kapur, e.g., ¶50, “‘Good’ exemplars 126 … (ii) can be generated by the curriculum designer or (iii) can include previous student submissions from prior administrations of the course (or even hand-picked grading exemplars from a current administration of the course). In some cases or educational domains, initial ‘bad’ exemplars 126 can be provided by the curriculum designer or drawn from student submissions (whether from prior administrations or current exemplars …” See also, e.g., ¶40, “automated coursework evaluation subsystem 121 includes a training/courseware design component 122 and a coursework evaluation component 123. An instructor and/or curriculum designer 202 interacts with the training/courseware design component 122 to establish … a grading rubric (124) and to select related computationally-defined features (124) that are to be used to characterize quality or scoring (e.g., in accordance with criteria and/or performance standards established in the rubric …” and ¶47, “an instructor or curriculum designer 202 may identify certain training examples as exemplars … or good and bad … coursework submissions that have been scored/graded (or that the instructor or curriculum designer may score/grade) …” See also at least Abs. and ¶16, showing that software code submitted in satisfaction of a programming assignment is a submission that may be evaluated pursuant to the exemplars and classifiers disclosed) for the purpose of providing improvement to techniques for machine assessment of coursework in subject matter areas, such as computer programming, that are difficult to automatically evaluate (Kapur, e.g., ¶¶7-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining the correspondence between a reference application and an application being evaluated, by performing analysis of memory contents during executions, as taught by Han in view of Testardi and Arnow to provide that the verification output generator is configured to determine whether the software implementation under analysis corresponds to the reference software implementation and, if not, displaying a conversion user input mechanism actuatable to convert the software implementation under analysis to an additional reference software implementation because the disclosure of Kapur shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for evaluating the correctness and consistency of a student submission under analysis, including one comprising software instructions, with respect to one or more reference standards to provide that the verification output generator is configured to determine whether the software implementation under analysis corresponds to the reference software implementation and, if not, displaying a conversion user input mechanism actuatable to convert the software implementation under analysis to an additional reference software implementation for the purpose of providing improvement to techniques for machine assessment of coursework in subject matter areas, such as computer programming, that are difficult to automatically evaluate (Kapur, Id.).

Claim 19 is rejected for the additional reasons given in the rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
F. AlShamsi and A. Elnagar, "An automated assessment and reporting tool for introductory Java programs," teaches an automated assessment method, wherein one or more model solutions are input, and identification patterns and software engineering metrics pertaining to one or more submitted solutions are automatically evaluated and generated;
Anaya et al., U.S. 2018/0129597 A1, teaches systems and methods for evaluating whether a plurality of variable values are incorrect, wherein initial testing determines a correct value set including a confidence value and a relevance metric for each variable, and uses this information to determine, by obtaining a plurality of variable values at specific portions in the code execution, whether one or more variables have incorrect data in subsequent executions;
Asadullah et al., U.S. 2015/0227364 A1, teaches systems and methods for determining class data of source code, evaluating the data for potential matches with other classes and with class data of a design pattern, and uses the information to determine a set of potentially similar source codes against which to evaluate the source code for plagiarism;
Bentley, Jon, U.S. 2011/0289482 A1, teaches systems and methods for establishing a baseline parameter of an application, such as a range for a variable, and in the event an execution of the system results in a threshold deviation from the baseline, executing additional tracing or debugging to match the problematic code causing the baseline deviation to one or more potential coding error templates;
Bofferding et al., U.S. 2017/0249231 A1, teaches systems and methods for identifying a source code for assessment according to two or more user-selected assessment metrics, providing a score for the source code, and in response to a change made to one or more instructions in the source code, identifying and displaying one or more trusted instructions that perform the function of the identified instruction;
Bucuvalas et al., U.S. 2020/0334021 A1, teaches systems and methods for analyzing source code functions, determining whether one or more functionally equivalent codes are stored in a data repository with a particular hypothesis strength and/or resource limitation, and replacing the code with the vetted code in order to enhance security or performance;
Ding et al., U.S. 2010/0100774 A1, teaches systems and methods for maintaining a database of non-faulty application traces, and performing a comparison of said traces with an execution trace to determine a fault and a location of the fault;
Jain et al., U.S. 2013/0219374 A1, teaches systems and methods for proposing a problem, receiving a master solution against which one or more attributes will be identified, and generating and performing tests on one or more submitted solutions in order to perform objective assessments thereof;
Johnson et al., U.S. 2009/0286218 A1, teaches systems and methods for using artificial intelligence to score student-submitted solutions, wherein each step of the solution path is traced and compared to a reference trace in order to perform a stepwise grading; and
X. Liu, S. Wang, P. Wang and D. Wu, "Automatic Grading of Programming Assignments: An Approach Based on Formal Semantics," teaches methods for evaluating proposed student solutions to a programming problem by considering program inputs, program outputs, and program execution paths, wherein deviations in a proposed solution execution path is semantically evaluated against the reference solution for similarity;
Park et al., U.S. 2010/0287539 A1, teaches systems and methods for converting software code into an executable, including the use of debug statements in source code used by a preprocessor for expanding the debug statements into conditions which must be met in order to execute a trace in a statement.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “system,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/system on 11 December 2022.
        2 See, e.g., “system,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/component on 11 December 2022.
        3 See, e.g., “mechanism,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/mechanism on 11 December 2022